Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejection

	The rejections under 35 USC 112, second paragraph, Obviousness-type double patenting, and 35 USC 102(a)(2) over WO’522 are withdrawn in view of the amendments filed 03/23/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatiana P. Headrick , Ph.D. on 04/02/2021.

The application has been amended as follows: 

In claims 210 and 211, line 1, after “first particle” and before “comprises” in line 2, add:
or second particle

In claim 218, line 4, after “a Matrix metalloprotease” and before “,” delete:
(such as MMP1, MMP2, MMP3, MMP9, MMP10, or MMP12)


Allowable Subject Matter
Claims 209-211, 216-220, and 222-228 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed scavenger particle system. More specifically, the prior art does not describe two particles which are coupled for use in such a composition. The instant claims are therefore allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz